10 U.S. 3 (1810)
6 Cranch 1
SCOTT
v.
NEGRO BEN.
Supreme Court of United States.
February 7, 1810.
*5 The cause was argued by C. Lee and Jones, for the plaintiff in error, and by Swann and F.S. Key, for the defendant.
MARSHALL, Ch. J. delivered the opinion of the court as follows, viz.
In this case three opinions were given by the circuit court, to each of which the defendant in that court excepted. These opinions were, in substance,
1. That the master of a slave imported into the state of Maryland, while the act, passed in the year 1783, entitled, "An act to prohibit the bringing slaves into this state," was in force, could not be admitted to prove the fact that such slave had resided three years, previous to his importation into Maryland, in some one of the United States, unless he could show that this fact had been proved to the satisfaction of the naval officer, or collector of the tax.
2. That a certificate made by the naval officer and collector of the port of Georgetown, dated on the 16th day of June, in the year 1807, certifying that this fact was proved to his satisfaction on that day, did not satisfy the law.
3. That a similar certificate given by the collector *6 of the tax for the county of Washington did not satisfy the law.
The correctness of these opinions is to be tested by comparing them with the act under which the plaintiff in the court below claimed his freedom.
The enacting clause of that law prohibits the importation of slaves into the state of Maryland, and gives freedom to such as shall be imported contrary to that act. A proviso excepts from the operation of the enacting clause those slaves which, having resided for three years within some one of the United States, and being the property of the importer, should be imported into the state of Maryland by a person intending to become a resident thereof, and who should actually reside therein for the space of twelve months thereafter. The act then adds  and the residence of such slave in some one of the United States for three years as aforesaid, antecedent to his coming into this state, shall be fully proved to the satisfaction of the naval officer, or collector of the tax, by the oath of the owner, or some one or more credible witness or witnesses.
By the plaintiff in error it is contended, that this part of the law is directory; that it prescribes a duty to the importer of a slave within the description of the proviso, but does not make his title to that slave dependent on the performance of this duty.
By the defendant it is contended, that this clause forms a part of the proviso, and that the fact of previous residence within some one of the United States can be proved by no other testimony, if that which is here prescribed be wanting.
The act, in its expression, is certainly ambiguous, and the one construction or the other may be admitted, without great violence to the words which are employed.
The great object of the proviso certainly was to *7 permit persons, actually migrating into the state of Maryland, to bring with them property of this description which had been within the United States a sufficient time to exclude the danger of its being imported into America for the particular purpose. The great object of the provision was, that the fact itself should accord with this intention. The manner in which that fact should be proved was a very subordinate consideration. Certainly the provisions of the law ought not to be so construed as to defeat its object, unless the language be such as absolutely to require this construction.
It would be a singular and a very extraordinary provision that a naval officer, or the collector of a tax, should be made the sole judge of the right of one individual to liberty, and of another to property. It would be equally extraordinary that the oath of one of the parties, probably in the absence of the other, should be conclusive on such a question. It would be not less strange that the manner in which this quasi judge should execute his duty should not be prescribed, and that not even the attempt should be made to preserve any evidence of his judgment.
These considerations appear to the court to have great weight; and the language of the law ought to be very positive to deprive them of their influence.
Upon an attentive consideration of that language, the majority of the court is of opinion, that the property of the master is not lost by omitting to make the proof which was directed, before the naval officer, or the collector of the tax, and that the fact on which his right really depends may be proved, notwithstanding this omission.
The words of this part of the section do not appear to the court to be connected, either in their sense, or in their mode of expression, with the proviso. It is a distinct and a substantive regulation. In legislation, the conjunction "and" is very often used when a provision is made in no degree dependent *8 on that which precedes it; and, in this case, no terms are employed which indicate the intention of the legislature, prescribing this particular duty, to make the right to the property dependent on the performance of that duty.
It is, then, the opinion of the majority of the court, that the fact of the residence of the plaintiff below within the United States was open for examination, even had his master omitted entirely to make the proof of that residence before the naval officer, or collector of the tax, and, consequently, that the circuit court erred in refusing to admit testimony respecting that fact.
The opinion of the court on this point renders a decision on the other exceptions unnecessary.